Citation Nr: 1444206	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-15 802	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The late Veteran had active service from August 1965 to November 1971.  His service records reflect that he served in the Republic of Vietnam and that his military decorations included the Combat Infantryman Badge and the Purple Heart Medal, indicating both his participation in armed combat against enemy forces and being wounded in combat.  He died in July 2007.  The appellant is his surviving spouse.

This matter is on appeal from a September 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified before the undersigned at a Travel Board hearing in August 2009.  A transcript is of record.

In July 2010, this matter was Remanded for further development.

In a February 2013 decision, the Board denied the issues of entitlement to service connection for the cause of the Veteran's death and entitlement 38 U.S.C. § 1318 DIC benefits.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Memorandum Decision vacating the portion of the Board's decision that denied the cause of death claim, and Remanded that matter to the Board for action in compliance with the instructions in the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2014 Memorandum Decision, the Board will Remand for further development with respect to the appellant's claim.  At the time of the February 2013 Board decision, the appellant's primary contentions were that the psychiatric stresses associated with the Veteran's service-connected PTSD caused his fatal myocardial infarction, or otherwise aggravated an underlying cardiac disease.  The appellant further contends that the Veteran's service-connected PTSD caused or aggravated his alcohol or tobacco use, which in turn contributed to his death.

The Court found that the Board erred in failing to consider the reasonably raised issue of whether the Veteran's PTSD caused or aggravated his alcohol use which in turn contributed to his death.  While the Court found that the Board did not err in failing to address the issue of whether the Veteran's PTSD caused or aggravated his smoking to the point that it may have contributed to his death by myocardial infarction, because the Court was already remanding the claim for consideration of whether the Veteran's PTSD caused or aggravated his alcohol use, which in turn contributed to his death, the Court also directed the Board to consider whether the Veteran's PTSD caused or aggravated his tobacco use, which in turn contributed to his death.

With regard to the issue of whether the Veteran's psychiatric stresses associated with the Veteran's PTSD caused his fatal myocardial infarction, the Court found that the Board should obtain clarification of the October 2011 VA examiner's opinion, that it was less likely than not that the Veteran had "significant ischemic heart disease," was ambiguous as it was unclear whether the examiner was requiring a certain degree of ischemic heart disease.  It was also unclear whether the Veteran had ischemic heart disease. 

In compliance with the Memorandum Decision, on Remand, new VA opinions must be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The claims file should be sent to an appropriate VA physician, preferably a cardiologist, to provide additional opinions on the cause of the Veteran's death.  The physician must review the entire claims file.  That such a review was conducted must be noted in the opinion.  The physician should provide the following opinions:

With regard to alcohol and tobacco use:

(a) The examiner should state whether it is at least as likely as not (50 percent or more probability) that the Veteran's alcohol and/or tobacco use was:

i. proximately due to his service-connected PTSD OR 
ii. aggravated by his service-connected PTSD?

(b) If the Veteran's PTSD, caused or aggravated the Veteran's alcohol and/or tobacco use, the examiner should state whether it is at least as likely as not (50 percent or more probability) that the Veteran's alcohol and/or tobacco use caused contributed substantially or materially to his death from a myocardial infarction, combined to cause death, or aided or lent assistance to the production of death.

With regard to ischemic heart disease:

(a) State whether the Veteran had ischemic heart disease.

(b) The examiner should also state whether it is at least as likely as not (50 percent or more probability) that the Veteran had ischemic heart disease that contributed substantially or materially to his death from a myocardial infarction, combined to cause death, or aided or lent assistance to the production of death?

In rendering the requested opinions, the physician should specifically consider and discuss the appellant's contentions; the lay statements of record; the Veteran's service treatment records, VA and private medical records; medical articles; November/December 2010, and October 2011 VA opinions; August 2009 hearing transcript; and April 2014 Memorandum Decision.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


